      Case 2:20-cv-02167-KJM-DB Document 17 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GUSTAVO D. NEWBERY,                                No. 20-cv-2167 KJM DB
12                       Petitioner,
13            v.                                         ORDER TO SHOW CAUSE
14    PATRICK COVELLO,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner alleges he is entitled to relief because his trial counsel

19   was ineffective in violation of his rights under the Sixth Amendment.

20          On June 28, 2021, respondent filed a motion to dismiss the petition as untimely. (ECF

21   No. 15.) Petitioner has not filed an opposition, a statement of non-opposition to the motion to

22   dismiss, or sought additional time to file a response to the motion. Local Rule 230(l) provides in

23   part: “Failure of the responding party to file written opposition or to file a statement of no

24   opposition may be deemed a waiver of any opposition to the granting of the motion.

25          Accordingly, the court will direct petitioner to show cause in writing why the motion to

26   dismiss should not be granted. Petitioner is advised that failure to file a response to the motion to

27   dismiss may result in a recommendation that the motion be granted.

28   ////
                                                        1
      Case 2:20-cv-02167-KJM-DB Document 17 Filed 08/17/21 Page 2 of 2


 1            IT IS HEREBY ORDERED that within twenty (20) days of the date of service of this
 2   order petitioner shall either file and serve an opposition to the motion to dismiss or show cause in
 3   writing why this action should not be dismissed for failure to prosecute and failure to comply
 4   with court orders.
 5   Dated: August 16, 2021
 6

 7

 8

 9

10

11

12

13   DB:12
     DB/DB Prisoner Inbox/Habeas/S/newb2167.osc
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
